DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-20 are pending and presented for examination. Claims 1-19 were elected without traverse in the response dated 21 July 2021 which is acknowledged and entered. As such claims 20 is withdrawn by the Examiner as non-elected. The Species Requirement dated the same is WITHDRAWN as it was not correctly made by the previous Examiner. As such, THIS RESTRICTION REQUIREMENT IS MADE FINAL.

Priority
	The US Provisional application from which this application claims benefit from, 62/886,255, is incorrect. The benefit claim should be to 62/886,055. Correction via an updated Application Data Sheet and in the Instant Specification is REQUIRED to utilize this benefit claim. Benefit at this time is not being given and as such the earliest effective filing date is that of the non-provisional filing of 5 August 2020. The application is objected to provide Applicants with time to correct this error.


Specification
	The Specification is objected to as it contains a typographical error, in paragraph [0021] “Pittsburg, PA” is referred to, this should read --Pittsburgh, PA--. Appropriate correction is required.


Allowable Subject Matter
Claims 1-19 are allowed.
et al., is considered to be the closest piece of prior art and it discloses steps b-e as claimed in instant claims 1 and 15, but does not perform step a. The substrate is added via a ramp in Zurutuza only after the addition of the washing solution, so it is never exposed to the etching solution and nor is there a reason to do such in the other cited prior art. TW1520901 also performs a similar process to Zurutuza. US PG Pub No. 20110200787 to Regan et al., floats the graphene with a productive layer over a film that is already merged with the TEM grid (which is the supporting substrate) which is not exposed to the etching solution. “LARGE-AREA GRAPHENE-BASED FLEXIBLE TRANSPARENT CONDUCTING FILMS” to Gunes et al., discloses fully submerging a substrate with Ni and graphene thereon and then fishing it out with PET which was also submerged and lies underneath, however the Ni/graphene does not float on the surface of the etchant as this requires placing the graphene in solution not floating on the solution (Which makes this also a very close piece of prior art). “Formvar Assisted Graphene Transfer for
Graphene TEM Grid” to Lee discloses a method of transferring graphene lifting a graphene layer via a TEM grid (which is immersed in chloroform (which is not the etchant utilized as this would destroy the TEM grid if it were an etchant solution)), via graphene on a copper film which is etched away.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The error in priority document and specification objection as all stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759